                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

RAMON GONZALEZ RESENDEZ                             §

VS.                                                 §      CIVIL ACTION NO. 1:19-CV-428

UNITED STATES OF AMERICA, ET AL.                    §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Ramon Gonzalez Resendez, a prisoner confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, filed this civil rights action pursuant to Bivens v.

Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

           The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends dismissing the action without prejudice

pursuant to Federal Rule of Civil Procedure 41(a).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 5) is ADOPTED. Plaintiff’s motion to dismiss

(document no. 4) is GRANTED. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendation.


                                  SIGNED this 12th day of December, 2019.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge




                                                2
